


Exhibit 10.7.7

 

FOURTH MODIFICATION AGREEMENT

 

THIS FOURTH MODIFICATION AGREEMENT (this “Agreement”) is made effective as of 
April 28, 2010, by and among (a) TESSCO TECHNOLOGIES INCORPORATED, a Delaware
corporation (“TESSCO”), TESSCO SERVICE SOLUTIONS, INC., a Delaware corporation,
TESSCO INCORPORATED, a Delaware corporation, TESSCO COMMUNICATIONS INCORPORATED,
a Delaware corporation, WIRELESS SOLUTIONS INCORPORATED, a Maryland corporation,
TESSCO BUSINESS SERVICES, LLC, a Delaware limited liability company, TESSCO
INTEGRATED SOLUTIONS, LLC, a Delaware limited liability company, and GW SERVICE
SOLUTIONS, INC., a Delaware corporation (the aforementioned entities, including
TESSCO, being hereinafter called collectively the “Borrowers”);  (b) SUNTRUST
BANK  and WACHOVIA BANK, NATIONAL ASSOCIATION, as Lenders (in such capacity, the
“Lenders”); and (c) SUNTRUST BANK, as Administrative Agent (in such capacity,
the “Agent”).

 

RECITALS

 

Pursuant to a Credit Agreement dated as of May 31, 2007 by and among the
Borrowers and other then existing borrowers, the Lenders, and the Agent (as the
same may from time to time be amended, restated, supplemented, or otherwise
modified, the “Credit Agreement”), the Lenders agreed to make available to the
Borrowers and other then existing borrowers a revolving credit facility pursuant
to which the Lenders would make loans and other credit accommodations
(collectively, the “Loans”) to or for the benefit of the Borrowers and other
then existing borrowers in an aggregate principal amount not to exceed
$50,000,000 at any one time outstanding (as increased or decreased, the
“Revolving Credit Facility”).  The Borrowers’ obligation to repay the Loans with
interest is evidenced by the Borrowers’ Revolving Credit Note dated May 31, 2007
from the Borrowers made payable to the Lenders in the principal amount of up to
$50,000,000 (as the same may from time to time be amended, restated,
supplemented, or otherwise modified, the “Note”).

 

As used herein, the term “Loan Documents” means collectively, the Credit
Agreement, the Note, and all other documents now or hereafter executed and
delivered by the Borrowers or any other party or parties to evidence, secure, or
guarantee, or in connection with, the Revolving Credit Facility.

 

Pursuant to a First Modification Agreement dated as of June 30, 2008, the
parties agreed to make certain changes to the Credit Agreement.

 

Pursuant to a Second Modification Agreement dated as of November 26, 2008, the
parties agreed to amend certain financial covenants and make certain other
changes to the Credit Agreement.

 

With the knowledge and consent of the Lenders, certain previously existing
borrowers engaged in an internal restructuring (the “Internal Restructuring”)
which resulted in TESSCO Integrated Solutions, L.P., a Delaware limited
partnership, being converted into a Delaware limited liability company, now
known as TESSCO Integrated Solutions, LLC, and pursuant to which TESSCO Supply
Chain Services, LLC and TESSCO Product Solutions, LLC, each a Delaware limited
liability company, each merged into TESSCO Service Solutions, Inc., a Delaware
corporation, thereby terminating the existence of the two limited liability
companies.

 

Pursuant to a Third Modification Agreement dated as of July 22, 2009, the
parties agreed (a) to decrease the maximum principal amount of the Revolving
Credit Facility, (b) to modify certain financial covenants, and (c) to make
certain additional modifications to the Loan Documents (including modifications
providing for the extension of the term of the Revolving Credit Facility).

 

--------------------------------------------------------------------------------


 

The Obligors have now requested that the Lender and the Agent modify certain
covenants set forth in the Credit Agreement, and the Lenders and the Agent have
agreed to do so, subject to and upon the terms and conditions hereinafter set
forth.

 

AGREEMENTS

 

Now, therefore, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto agree as follows:

 

1.             Recitals; Defined Terms.  The parties hereto acknowledge that the
above Recitals are true and correct and agree that the same are incorporated
herein.  Unless the context clearly indicates otherwise, each term used in this
Agreement which is defined in the Recitals shall have the meaning given to such
term in the Recitals, and each capitalized term used herein which is not
otherwise defined herein shall have the meaning given to such term in the Credit
Agreement.

 

2.             Amendments to Credit Agreement.

 

(a)           Effective as of the effective date of this Agreement, Section 10.7
of the Credit Agreement is hereby deleted, and the following is inserted in lieu
thereof:

 

SECTION 10.7. Limitations on Dividends and Distributions.  Declare or pay any
dividends upon any of its capital stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its capital stock, or make any
distribution of cash, property or assets among the holders of shares of its
capital stock, or make any change in its capital structure; provided that,
(a) any Subsidiary (including any Subsidiary that is also a Borrower) may pay
cash dividends to any of the Borrowers, (b) the Borrowers may pay additional
cash dividends not to exceed $5,000,000 in the aggregate during any 12-month
period so long as after giving effect to any such dividends, no Event of Default
shall occur as a result thereof, and (c) the Borrowers may purchase up to
$25,000,000 of their issued and outstanding stock in the aggregate during the
term of the Credit Facility, of which  as of July 20, 2009, $13,303,920 has been
repurchased.

 

3.            Representations and Warranties.  In order to induce the Lenders
and the Agent to enter into this Agreement, the Borrowers represent and warrant
to the Lenders and the Agent that as of the date hereof (a) no Event of Default
exists under the provisions of the Loan Documents, (b) except as to matters of
which the Borrowers have advised the Agent in a writing and which have been
acknowledged by the Agent, all of the representations and warranties of the
Borrowers in the Loan Documents are true and correct on the date hereof as if
the same were made on the date hereof (provided that any representation or
warranty that speaks “as of the Closing Date” or as of any other specific date
shall continue to speak as of such date, notwithstanding), (c) no material
adverse change has occurred in the business, financial condition, prospects or
operations of the Borrowers since the date of the most recent financial
statement of the Borrowers furnished to the Lenders and the Agent in accordance
with the provisions of the Loan Documents, and (d) this Agreement constitutes
the legal, valid and binding obligation of the Borrowers, jointly and severally
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.  If any of the foregoing representations and warranties shall prove to
be false, incorrect or misleading in any material respect, the Lenders and the
Agent may, in their absolute and sole discretion, declare that a default has
occurred and exists under the provisions of the Loan Documents, and the Lenders

 

2

--------------------------------------------------------------------------------


 

and the Agent shall be entitled to all of the rights and remedies set forth in
the Loan Documents as the result of the occurrence of such default.

 

4.             Ratification and No Novation.  The Borrowers hereby ratify and
confirm all of their obligations, liabilities and indebtedness under the
provisions of the Credit Agreement, the Note, and the other Loan Documents, as
the same may be amended and modified by this Agreement.  The Lenders, the Agent,
and the Borrowers agree that it is their intention that nothing herein shall be
construed to extinguish, release or discharge or constitute, create or effect a
novation of, or an agreement to extinguish any of the obligations, indebtedness
and liabilities of the Borrowers or any other party under the provisions of the
Loan Documents.  The Borrowers agree that all of the provisions of the Credit
Agreement and the other Loan Documents shall remain and continue in full force
and effect as the same may be modified and amended by this Agreement.  In the
event of any conflict between the provisions of this Agreement and the
provisions of the Loan Documents, the provisions of this Agreement shall
control.

 

5.             Fees, Costs and Expenses.  In consideration of the agreement of
the Lenders to enter into this Agreement, (a) the Borrowers shall pay to the
Agent and the Lenders on demand all costs and expenses both now and hereafter
reasonably paid or incurred with respect to the preparation, negotiation,
execution, administration and enforcement of this Agreement and all documents
related thereto, including, without limitation, reasonable attorney’s fees and
expenses, recording costs and costs of record searches.

 

6.             Applicable Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Maryland.

 

7.             Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the Lenders, the Agent, and the Borrowers, and their
respective successors and assigns.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed and sealed, the day and year first above written.

 

 

WITNESS:

 

BORROWERS:

 

 

 

 

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

     /s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President and Chief Executive Officer

 

 

 

 

TESSCO SERVICE SOLUTIONS, INC.

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

     /s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

 

 

 

TESSCO INCORPORATED

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

     /s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

 

 

 

TESSCO COMMUNICATIONS INCORPORATED

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

     /s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

 

 

 

WIRELESS SOLUTIONS INCORPORATED

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

     /s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

4

--------------------------------------------------------------------------------


 

 

 

TESSCO BUSINESS SERVICES, LLC

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

     /s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

 

 

 

TESSCO INTEGRATED SOLUTIONS, LLC

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

     /s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

 

 

 

GW SERVICE SOLUTIONS, INC.

 

 

 

 

 

 

 

/s/ David M. Young

 

By:

     /s/ Robert B. Barnhill, Jr.

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President

 

 

 

 

LENDERS:

 

 

 

 

 

WELLS FARGO BANK, N.A (Successor to WACHOVIA BANK, NATIONAL ASSOCIATION)

 

 

[ILLEGIBLE]

 

By:

/s/ Timothy A. Knabe

 

 

 

Name: Timothy A. Knabe

 

 

 

Title: Senior Vice President

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

[ILLEGIBLE]

 

By:

/s/ Gregory Farno

 

 

 

Gregory Farno

 

 

 

Senior Vice President

 

5

--------------------------------------------------------------------------------


 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

[ILLEGIBLE]

 

By:

/s/ Gregory Farno

 

 

 

Gregory Farno

 

 

 

Senior Vice President

 

6

--------------------------------------------------------------------------------
